Citation Nr: 0117778	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  99-00 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Army Air 
Force from April 1944 to June 1946 and in the United States 
Air Force from July 1950 to June 1968.  He died in December 
1997.  The appellant is the veteran's widow.  The veteran and 
the appellant were married in November 1951.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in Houston, 
Texas, which denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran died in December 1997 at the age of 72.  The 
immediate cause of death was identified as arteriosclerotic 
cardiovascular disease.

2.  At the time of the veteran's death, service connection 
was in effect for bilateral high frequency hearing loss and a 
fracture of the right ankle, which were both assigned a non-
compensable disability rating.  

3.  The preponderance of the evidence does not demonstrate 
that a heart condition was incurred in or aggravated by the 
veteran's military service. 

4.  The preponderance of the evidence does not demonstrate 
that the veteran's service-connected disabilities were a 
principal or contributory cause of his death.



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  She essentially contends that the 
veteran suffered a heart attack in March 1968, during 
service, after which he was treated for hypertension.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority that may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  When a veteran served 90 days or more during a 
period of war, or after December 31, 1946, and cardiovascular 
disease becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309(2000).

Notwithstanding the foregoing, service connection may be 
granted for disease, which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d); 
see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Service connection may also be granted for disability that is 
due to service-connected disease or injury.  38 C.F.R. § 
3.310 (2000); see Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448.

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  

VA's duty to assist 

The Veterans Claims Assistance Act of 2000 [the VCAA] 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
further provides that VA may defer providing assistance 
pending the submission by the claimant of essential 
information missing from the application.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A).  

Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a veteran 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Factual Background

The veteran's service medical records until shortly before 
the time of his retirement do not contain any reference to 
complaints or findings consistent with hypertension or heart 
disease, and the appellant does not to appear to so contend. 

Service medical records indicate that in December 1967 the 
veteran was afforded a retirement examination.  In his report 
of his medical history, he specifically denied any episodes 
of palpitation or pounding of his heart and further denied a 
history of hyper- or hypotension.  Physical examination found 
the thrust, size, rhythm, and sounds of his heart to be 
normal; his blood pressure was noted as 122/86.  

In March 1968 the veteran presented for treatment after 
suffering chest pains and fainting.  The veteran's blood 
pressure was 130/86, he had a normal sinus rhythm with no 
heart murmur, and his lungs were clear.  An electrocardiogram 
(EKG) was performed and the results were found to be within 
normal limits.  The veteran was diagnosed with muscular 
spasms.  One month later the veteran presented for a follow-
up examination.  Again, his lungs were clear and his EKG 
results were within normal limits.   Cardiovascular disease 
was not diagnosed.

In July 1968 the veteran filed a claim of entitlement (VA 
Form 21-526e) to service connection for "muscular spasm in 
chest."  He indicated that he had not been hospitalized but 
instead received only outpatient treatment.  Hypertension 
and/or heart disease were not mentioned by the veteran.  The 
veteran signed the claim, certifying that "the foregoing 
statements are true and complete to the best of my knowledge 
and belief."  

The record contains no evidence of treatment for hypertension 
or a heart condition from the time of the veteran's 
retirement in 1968 until 1981.  

The veteran was treated at Air Force medical facilities for 
various conditions, to include hypertension, from May 1981 to 
May 1997.  The veteran was hospitalized from March 26 to 
April 2, 1995 for a cerebrovascular accident. 

The veteran died in December 1997.  The certificate of death 
was listed in the death certificate as arteriosclerotic heart 
disease.  

In January 1999 the appellant submitted statements from 
family and friends in support of her claim.  The statements 
indicated that the veteran had hypertension for many years.  

Analysis

Initial matters - duty to assist/standard of review

As noted above, the recently enacted VCAA clarified VA's duty 
to assist appellants in the development of their claims.  The 
Board has reviewed the record carefully in order to determine 
whether the objectives of the VCAA have been accomplished in 
this case.

The Board observes that the appellant has been informed of 
the types of evidence that could be submitted by her in 
support of her claim.  In fact, she has submitted both lay 
and medical evidence in support of her claim.  

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
appellant's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the VCAA, § 3(a) (to be 
codified at 38 U.S.C. § 5103A).  The Board is aware of the 
decision of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
which held that a single request for pertinent service 
medical records does not fulfill the duty to assist and that 
inherent in the duty to assist is a requirement to notify the 
appellant if VA is unable to obtain pertinent service medical 
records so that the appellant may know the basis for the 
denial of her claim; may independently attempt to obtain 
service medical records; and may submit alternative evidence. 

In this case, the appellant contends that the veteran 
received continuous outpatient treatment for hypertension at 
Air Force Medical facilities from the time of his retirement 
until his death.  The RO requested copies of the veteran's 
post-service medical records for the period July 1968 to 
October 1985 from Kelly Air Force Base in July 2000.  The Air 
Force responded in August 2000 and submitted the veteran's 
hospitalization records for the period of March 26 to April 
2, 1995.  An additional request was sent to the Wilford Hall 
Medical Center in September 2000, to which the Air Force 
responded by letter and indicated that outpatient records for 
the veteran could not be located.  In March 2001 the RO 
contacted Wilford Hall Medical Center by telephone and was 
informed that all efforts to locate the veteran's outpatient 
treatment records had been exhausted with negative results.  

In short, efforts have been made to locate the missing post-
service treatment records, to no avail.  Additional efforts 
along these lines would be fruitless.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law. 
Under these circumstances, a remand of this matter for 
further development would not avail the appellant or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  


The Board is cognizant of the fact that the Court has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Discussion

At the outset of its discussion, the Board observes that the 
appellant does not appear to contend that the veteran's 
service-connected bilateral high frequency hearing loss or 
fracture of right ankle substantially or materially 
contributed to his death.  A review of the medical records 
contains no suggestion the these service-connected 
disabilities were in any way connected with his death.   

The appellant in essence contends that the arteriosclerotic 
cardiovascular disease which caused the veteran's death began 
while he was in service.  She alleges that the veteran 
suffered a heart attack in service and was treated for 
hypertension thereafter.  See the appellant's January 1999 
substantive appeal (VA Form 9).  

Contrary to the assertions of the appellant, service medical 
records indicate that the veteran suffered muscle spasms in 
March 1968, not a heart attack.  Service medical records from 
March 1968 indicate the veteran had chest pains and fainted.  
His blood pressure was checked and found to be 130/86.  An 
EKG was conducted and the results were within normal limits.  
Physical examination revealed a normal heart with normal 
sinus rhythms and no murmur.  Moreover, the veteran presented 
for a follow-up examination in April 1968 at which time his 
heart was still normal and results of a second EKG were still 
within normal limits.   

Furthermore, in July 1968 the veteran himself submitted a 
certified claim for service connection for "muscular spasms 
in the chest, March 1968."  He did not indicate that he had 
suffered a heart attack at any time in service nor did he 
indicate that he had hypertension.  

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997).

Inasmuch as service medical records reveal the veteran to 
have suffered only from muscular spasms in March 1968 and a 
certified statement of the veteran himself only alleges an 
episode of muscular spasms, the Board finds the appellant's 
statement that the veteran suffered a heart attack in March 
1968 are without probative value.  It is clear that the 
service medical providers believed that the veteran's chest 
pains might be due to heart problems, but on examination and 
diagnostic testing, including two EKG's, his heart was 
pronounced to be normal.  His blood pressure, too was normal.  
The Board finds that the appellant's statements concerning 
the veteran's purported heart attack and hypertension in and 
shortly after service, which were made many years after the 
fact and in conjunction with a claim for monetary benefits, 
are far outweighed by the contemporaneous medical records.  

Despite the best efforts of the RO and the appellant, no 
records of treatment for a heart condition or hypertension 
have been located for the period between 1968 and 1981.  In 
fact, as discussed in detail above, the Air Force has 
indicated that it cannot locate any records for the veteran 
for the time period in question.  

To the extent the appellant, through her own statements and 
those of family and friends, contends that the veteran's 
arteriosclerotic cardiovascular disease was initially 
manifested in service, it is now well-established that the 
appellant, as a layperson, is not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and in that regard her opinion is entitled to 
no weight.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

As discussed above, there is no evidence that the veteran 
suffered hypertension while in service.  There is no such 
diagnosis contained in the veteran's service medical records.  
For VA purposes, the term "hypertension" means that the 
diastolic blood pressure is predominantly 90 mm. or greater.  
See 38 C.F.R. § 4.104.  At the time of his retirement 
physical examination in December 1967, the veteran's blood 
pressure was found to be 122/86.  When his blood pressure was 
checked in conjunction with an examination at the time of his 
episode of muscular spasms in the chest, it was found to be 
130/86.  There is no evidence that the veteran was treated 
for hypertension until 1981.  

The Board has taken into consideration the appellant's 
statements that the veteran was treated for hypertension 
staring with his "heart attack" in March 1968.  
Specifically, the appellant stated in her VA Form 9 that "he 
was on blood pressure medication from that point on."  For 
reasons expressed above, the Board places no weight on the 
appellant's statement or to any other lay statements to that 
effect.  The veteran's service medical records clearly 
indicate that such was not the case.  To the extent that the 
appellant is attempting to provide her own statements and 
those of the veteran's acquaintances as evidence that 
hypertension was present during the veteran's service or 
during the one year presumptive period after service,   
The Board discounts such lay evidence as not being competent 
and as contrary to the medical evidence of record.

In short, there is no competent medical evidence that the 
veteran suffered from heart disease or hypertension while in 
service or that he was diagnosed with such within the one 
year presumptive period after service.  Inasmuch as there is 
no evidence that the veteran's death was caused by a 
disability that was incurred in service, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim.  The appellant is not entitled to service connection 
for the cause of the veteran's death.    


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	Barry F. Bohan
	Member
Board of Veterans' Appeals



 

